 


117 HRES 10 EH: Electing Members to certain standing committees of the House of Representatives. 
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
117th CONGRESS 
1st Session 
H. RES. 10 
In the House of Representatives, U. S.,

January 4, 2021
 
RESOLUTION 
Electing Members to certain standing committees of the House of Representatives.  
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives:   Committee on Agriculture:Mr. Thompson of Pennsylvania.

Committee on Appropriations:Ms. Granger.   Committee on Armed Services:Mr. Rogers of Alabama.

Committee on the Budget:Mr. Smith of Missouri.  Committee on Education and Labor:Ms. Foxx.

Committee on Energy and Commerce:Mrs. Rodgers of Washington.  Committee on Financial Services:Mr. McHenry.

 Committee on Foreign Affairs:Mr. McCaul.  Committee on Homeland Security:Mr. Katko. 

Committee on the Judiciary:Mr. Jordan. Committee on Natural Resources:Mr. Westerman.

Committee on Oversight and Reform:Mr. Comer.  Committee on Science, Space, and Technology:Mr. Lucas.

 Committee on Small Business:Mr. Luetkemeyer.  Committee on Transportation and Infrastructure:Mr. Graves of Missouri.

 Committee on Veterans’ Affairs:Mr. Bost.  Committee on Ways and Means:Mr. Brady.

 
 
Cheryl L. Johnson,Clerk.
